COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-08-174-CV





HUSSAIN ABDULWAHAB, INDIVIDUALLY 		                APPELLANT	

AND D/B/A FURNITURE GALAXY AND BAZAAR



V.



SAM'S REAL ESTATE BUSINESS TRUST
	APPELLEE



----------



FROM THE 153
rd
 DISTRICT COURT 
OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1) 
AND JUDGMENT



------------

Appellant timely filed a motion for new trial and a notice of appeal from the trial court’s January 28, 2008 “Final Judgment.”  The trial court subsequently granted Appellant’s motion for new trial on April 24, 2008, while it still had plenary jurisdiction over the case.  
See
 
Tex. R. Civ. P.
 329b(e).

On April 30, 2008, we informed the parties that it appeared the trial court’s granting of the motion for new trial rendered this appeal moot and that the appeal would be dismissed as moot unless, on or before May 16, 2008, any party desiring to continue the appeal filed a response showing grounds for continuing the appeal.  Appellant responded in a letter filed with this court on May 5, 2008, indicating that he desired withdrawal of his notice of appeal.
(footnote: 2)  Appellant filed this letter with the trial court and copied this court, without a motion.  
See 
Tex. R. App. P. 42.1
(a)
.

Therefore, on this court’s own motion, we dismiss the appeal as moot.  
See 
Tex. R. App. P. 42.3
(a), 43.2(f). 



PER CURIAM



PANEL D:  MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.



DELIVERED:  May 22, 2008

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.


2: 
On May 6, 2008 we determined that our April 30, 2008 letter was incorrect and we informed the parties that this court might lack jurisdiction over the appeal because the motion for new trial was due February 27, 2008, but was not date-stamped as filed until February 28, 2008.  
The court has considered Appellant’s May 12, 2008 response to our jurisdiction inquiry, and  we find that this court has jurisdiction over Appellant’s appeal.